Title: Ap. 25. Sunday.
From: Adams, John
To: 


       Fair Weather again. My Time has been employed since I have been on board, in writing Answers to my Letters from Paris, Bourdeaux, Passy &c. and in assisting my Son to translate into English which he does in writing Ciceros first Phillippic against Cataline—which we have gone more than half thro. He is also translating into English the french Preface of the Abbey D’olivet, to his Translation of the Phillippics of Demosthenes and the Catalinaires of Cicero.—Are these classical Amusements becoming my Situation? Are not Courts, Camps, Politicks and War, more proper for me?—No, certainly classical Amusements are the best I can obtain on board Ship, and here I can not do any Thing, or contrive any Thing for the public.
       A Boat came on board to day with a Custom house Officer to examine and give an Acquit a Caution for a Chest of Tea, which is on board belonging to somebody, I know not whom.
       I have been here so long that I find the Cabin to be rather a triste sejour. It is dull to be here alone.
       Tullys offices and orations are an agreable Amusement but toujours Tully, is as bad as toujours Perdreaux and infinitely worse than toujours “Sa femme,” alluding to the Anecdote of Henri 4. which I was told by the Abbey Reynalle.
      